If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


SYNERGY SPINE AND ORTHOPEDIC                                      UNPUBLISHED
SURGERY CENTER, LLC,                                              July 15, 2021

               Plaintiff-Appellee,
and

SILVER PINE IMAGING, LLC,

               Intervening Plaintiff-Appellee,

v                                                                 No. 350549
                                                                  Washtenaw Circuit Court
AMERICAN COUNTRY INSURANCE                                        LC No. 17-001041-NF
COMPANY,

               Defendant-Appellant.


Before: RIORDAN, P.J., and M. J. KELLY and SHAPIRO, JJ.

M. J. KELLY, J. (concurring).

       I concur in the result only.


                                                           /s/ Michael J. Kelly




                                                 -1-